Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made this 28th day
of January, 2011 (the “Effective Date”), by and between B2C Partnership, a
Kansas general partnership (“Seller”), Brian Baalman, President and sole
shareholder of BGB Inc., general partner of Seller and Sherri Baalman, President
and sole shareholder of SLB Inc., general partner of Seller (collectively,
“Shareholders”, and together with Seller, referred to as “Selling Parties”), and
Western Plains Trucking, LLC, a Colorado limited liability company (“Buyer”).

 

PREMISES

 

A.                                   Seller owns certain long-haul trucks and
trailers in connection with its trucking business.

 

B.                                     Seller desires to sell, transfer and
convey the trucks and trailers identified on Exhibit A hereto and incorporated
herein by reference (hereafter the “Assets”) to Buyer.  Buyer desires to
purchase and acquire the Assets from Seller free and clear of all liens and any
other form of encumbrances, under the terms more fully set forth below.

 

C.                                     Shareholders acknowledge each shall
directly benefit in his or her individual capacity upon the sale of the Assets
to Buyer.

 

NOW THEREFORE, in consideration of the promises, mutual understandings, and
consideration contained herein, and for other good and valuable consideration,
the parties agree as follows:

 

1.                                       Sale and Purchase of the Assets.

 

Seller agrees to sell, convey, and transfer to Buyer on the date of Closing, as
set forth below and defined in this Agreement, the Assets, free and clear of all
liens and encumbrances of any nature whatsoever.  All other assets of Seller are
excluded from the transactions contemplated by this Agreement.  Buyer does not
assume and shall have no responsibility for any liabilities or other obligations
of, or claims now pending or asserted or threatened prior to the Closing
against, the Seller, its owners, officers, directors or other representatives.

 

2.                                       Total Consideration.

 

Total consideration from Buyer to Seller for the assets in Section 1 of this
Agreement to be purchased shall be One Million and No/100 Dollars
($1,000,000.00) (“Purchase Price”).

 

3.                                       Closing; Method of Payment; Allocation
of Purchase Price.

 

a.                                       The date of Closing shall be
January 28, 2011 or such other date agreed to by the parties in writing and the
Closing shall take place at a location mutually agreeable to the parties.

 

1

--------------------------------------------------------------------------------


 

b.                                      Buyer shall deliver to Seller at the
Closing the Purchase Price in cash, certified check, wire transfer or other
immediately available funds.

 

c.                                       Buyer and Seller agree to allocate the
Purchase Price among the Assets as set forth in Schedule 3(c) attached hereto
and incorporated herein by reference in accordance with Section 1060 of the
Internal Revenue Code of 1986, as amended.  Seller and Buyer shall report for
tax and other relevant purposes (and shall defend in any audit or contest) the
sale of the Assets in a manner consistent with such allocation.

 

4.                                       Employees.

 

Seller presently employs the employees listed on Exhibit B attached hereto and
incorporated herein by reference (“Employees”) in connection with the operation
of the Assets.  Buyer is not and shall not be obligated or required to employ or
retain any of the Employees but shall have the option to do so.  At the Closing,
each of the Employees shall tender his or her resignation to Seller and Seller
shall accept the resignation of the Employees Buyer has decided to retain and
Seller shall refuse the resignation of any such Employees Buyer has decided not
to retain.  The Employees so retained by Buyer shall cease to be employees of
Seller upon the Closing and no further compensation or benefits after the
Closing Date shall be provided by Seller to them.  Subject to applicable laws,
Buyer will have reasonable access to the personnel records for the purpose of
preparing for and conducting employment interviews with all Employees.  Seller
shall be responsible for (A) the payment of all wages and other remuneration due
to Employees with respect to their services as employees of Seller through the
close of business on the Closing Date, including pro rata bonus payments and all
vacation pay earned prior to the Closing Date; and (B) the payment of any
termination or severance payments and the provision of health plan continuation
coverage in accordance with the requirements of COBRA and Sections 601 through
608 of Employee Retirement Income Security Act of 1974 (“ERISA”).  Seller shall
be liable for any claims made or incurred by Employees and their beneficiaries
that accrued prior to the Closing Date under any of Seller’s employee benefit
plans.  Buyer shall not have any responsibility, liability or obligation,
whether to active Employees, former Employees, their beneficiaries or to any
other Person, with respect to any Plans or any other employee benefit,
practices, programs or arrangements (including the establishment, operation or
termination thereof and the notification and provision of COBRA coverage
extension) maintained by Seller.

 

5.                                       Noncompetition and Nonsolicitation.

 

a.                                       For a period of three (3) years from
the date of Closing (the “Restricted Period”), neither Seller nor Shareholders
(collectively, “Restricted Parties”) shall directly or indirectly invest in,
own, manage, operate, finance, control, advise, render services to or guarantee
the obligations of any person engaged in or planning to become engaged in the
business of hauling distillers grains (“Competing Business”) that is located
within a fifty (50) mile radius of the Buyer’s principal business office, or any
future location from which Buyer may operate during the Restricted Period.

 

b.                                      During the Restricted Period, the
Restricted Parties shall not, directly or indirectly: (i) solicit the business
of any person who is a customer or was a customer of

 

2

--------------------------------------------------------------------------------


 

Buyer; (ii) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Buyer to cease doing business with Buyer, to deal with any competitor of
Buyer or in any way interfere with its relationship with Buyer; (iii) cause,
induce or attempt to cause or induce any customer, supplier, licensee, licensor,
franchisee, employee, consultant or other business relation of Seller within the
year preceding the date of Closing to cease doing business with Buyer, to deal
with any competitor of Buyer or in any way interfere with its relationship with
Buyer; or (iv) hire, retain or attempt to hire or retain any employee or
independent contractor of Buyer (in connection with a Competing Business) or in
any way interfere with the relationship between Buyer and any of its employees
or independent contractors.

 

c.                                       If a final judgment of a court
determines that any term or provision contained in Section 5(a) or 5(b) above is
invalid or unenforceable in whole or in part, then the parties agree that the
court will have the power to reduce the scope, delete specific words or phrases
or replace any invalid or unenforceable term or provision with a term or
provision that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  This Section 5(c) is reasonable and necessary
to protect and preserve Buyer’s legitimate business interests and the value of
the Assets and to prevent any unfair advantage conferred on Seller.  This
Section 5(c) shall survive the Closing.

 

6.                                       Risk of Loss.

 

Except as otherwise provided herein, Seller shall bear the risk of loss or
damage to the Assets to the date of Closing.  After Closing, Buyer shall bear
such risk.

 

7.                                       Representations and Warranties of
Seller.

 

Seller and Shareholders hereby represent and warrant to Buyer as follows:

 

a.                                       Authority of Seller.    Seller is a
duly formed and validly existing Kansas general partnership with full power and
authority to enter into this Agreement, and to consummate the transactions
contemplated by this Agreement, by and through the authorized representative
executing this Agreement in its name.

 

b.                                      Title to Assets.    Seller has good and
marketable title to the Assets being transferred to Buyer and will take, and as
of the Closing will have taken, all necessary steps to transfer the assets to
Buyer free and clear of all liens and any other encumbrances.

 

c.                                       No Violation.    Seller has full legal
right and power, corporate or otherwise, to enter into, execute and deliver this
Agreement and perform fully its obligations hereunder.  Neither the execution
and delivery of this Agreement nor the performance by Seller of any of its
obligations hereunder, or the consummation of the transactions contemplated
hereby, will violate any agreement to which Seller is a party.

 

3

--------------------------------------------------------------------------------


 

d.                                      Seller’s Ongoing Operations.    Between
the date of this Agreement and the date of Closing, Seller shall not create or
suffer to be created any new liens or other encumbrances on the Assets, or enter
into any contracts or other agreements that would have the effect of encumbering
the title to the Assets or impairing Seller’s ability or authority to consummate
the transactions contemplated by this Agreement.

 

e.                                       Compliance with Laws; Legal
Proceedings.    Seller has complied with all applicable federal, state, and
local laws and regulations applicable to the Assets and related operations, and
no claim, action, suit, proceeding, investigation or notice has been filed or
commenced against Seller alleging any failure so to comply.  There is no claim,
action, suit, proceeding or investigation pending before any court or government
agency or threatened against or relating to Seller, its business or assets, or
its owner(s), officer(s) or director(s), that would prevent or impair Seller’s
right and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.

 

f.                                         Fraudulent Conveyance.    Seller is
not selling or transferring assets pursuant to this Agreement for the purpose of
delaying or defrauding any present or future creditors.  Seller is currently not
insolvent nor in a condition of financial difficulty.  The execution of this
Agreement and the transaction contemplated herein will not result in the
Seller’s insolvency or place the Seller in a position of financial difficulty. 
Seller acknowledges that Seller is receiving  reasonably equivalent value for
the assets being conveyed pursuant to this Agreement.

 

g.                                      Insurance.  Schedule 7(g) sets forth an
accurate and complete list and description of all insurance policies, including
the period(s) of coverage, currently owned or maintained by Seller in connection
with the ownership and operation of the Assets.  Each such insurance policy is
or was in full force and effect during the period(s) of coverage and Seller has
not received notice of cancellation with respect to any such current insurance
policy.  Except as set forth on Schedule 7(g), there are no claims that are
pending under any such insurance policy.

 

h.                                      Disclosure.    The representations and
warranties made by Seller in this Section 7 do not contain any untrue statement
of material fact, or omit to state any material fact required to make the
statements contained therein (in light of the circumstances in which the
statements are made) not misleading.

 

8.                                       Representations and Warranties of
Buyer.

 

Buyer represents, warrants, and agrees as follows:

 

a.                                       Authority of Buyer.    Buyer is a duly
formed and validly existing Colorado limited liability company with full power
and authority to enter into this Agreement, and to consummate the transactions
contemplated by this Agreement, by and through the officer executing this
Agreement in its name.

 

b.                                      No Violation.    Buyer has full legal
right and power, corporate or otherwise, to enter into, execute and deliver this
Agreement and perform fully its

 

4

--------------------------------------------------------------------------------


 

obligations hereunder.  This Agreement will create valid and legally binding
obligations of Buyer in accordance with its terms.

 

9.                                       Buyer’s Condition Precedent to Close.

 

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, on and as of
the date of Closing, of each of the following conditions (any of which may be
waived by Buyer, in whole or in part):

 

a.                                       All of Seller’s representations and
warranties in this Agreement shall be true and correct in all material respects
on and as of the date of Closing as though such representations and warranties
were made on and as of that date.

 

b.                                      Seller shall have performed and complied
in all material respects with all material terms, conditions, and covenants
required by this Agreement to be performed or complied with by Seller prior to
or at the Closing.

 

c.                                       Between execution of this Agreement and
the Closing, there shall be no material adverse change in the title to the
Assets.

 

d.                                      Seller shall have received all consents
and authorizations in substance and in form satisfactory to Buyer that are
required to validly sell, assign and transfer the Assets to Buyer.

 

e.                                       Seller shall deliver to Buyer at
Closing a bill of sale in the form attached hereto as Exhibit C and any other
assignments, certificates of title, documents and other instruments of transfer
as may be reasonably requested by Buyer, each in form and substance reasonably
satisfactory to Buyer and its legal counsel executed by Seller.

 

10.                                 Further Assurance Covenant.

 

The parties shall cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (i) furnish upon
request to each other such further information; (ii) execute and deliver to each
other such other documents; and (iii) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the transactions contemplated hereunder.  The parties
expressly agree that this covenant shall survive the Closing.

 

11.                                 Default.

 

In the event that either Buyer or Seller fail to perform any of the obligations
in this agreement, the non-defaulting party, upon giving ten (10) days prior
written notice of his or its intention to do so, may declare this Agreement
terminated, and shall be entitled to seek recovery of damages permitted under
this Agreement or at law.  Nothing contained in this Agreement shall be
construed to prevent an action for specific performance by the non-defaulting
party under this Agreement.  Should litigation be instituted by either party in
the case of default, the

 

5

--------------------------------------------------------------------------------


 

prevailing party shall be entitled to its costs and reasonable attorney’s fees
incurred as a result of such litigation.

 

12.                                 Indemnification.

 

a.                                       Seller and Shareholders hereby agree to
jointly and severally indemnify and hold harmless Buyer, its parent,
subsidiaries, affiliates, officers, directors, members, managers, stockholders,
employees, representatives, agents, counsel, successors and assigns from and
against any and all actions, claims, damages, losses, liabilities, costs or
expenses, including reasonable attorneys’ fees, interest, penalties, and court
costs and expenses arising out of or in connection with (i) any breach of the
representations and warranties made by Seller herein or any document delivered
by Seller pursuant to this Agreement; (ii) any breach of any covenant or
obligation of Seller in this Agreement or in any document delivered by Seller
pursuant to this Agreement; or (iii) Seller’s ownership, use and control of the
Assets prior to the date of Closing.

 

b.                                      Buyer hereby agrees to indemnify and
hold harmless Selling Parties, its affiliates, officers, directors,
stockholders, employees, representatives, agents, counsel, successors, heirs and
assigns from and against any and all actions, claims, damages, losses,
liabilities, costs or expenses, including reasonable attorneys’ fees, interest,
penalties, and court costs and expenses arising out of or in connection with
(i) any breach of the representations and warranties made by Buyer herein or any
document delivered by Buyer pursuant to this Agreement; (ii) any breach of any
covenant or obligation of Buyer in this Agreement or in any document delivered
by Buyer pursuant to this Agreement; or (iii) Buyer’s ownership, use and control
of the Assets after the date of Closing.

 

13.                                 Right of First Offer.

 

a.                                       Subject to the terms and conditions
contained in this Section 13, the Buyer hereby grants to Seller the right of
first offer to purchase the Assets in the event Buyer contemplates a sale of any
such Assets within (5) years following the Closing.

 

b.                                      In the event Buyer proposes to sell any
of the Assets listed on Exhibit A, it shall give Seller written notice of its
intention, describing the particular asset and the price and terms upon which
the Buyer proposes to sell the same.  Seller shall have 15 days from the date of
receipt of any such notice to agree to purchase the asset for the price and upon
the terms specified in the notice, by giving written notice to the Buyer.  If
after such 15 day notice period Buyer has not received notice of Seller’s
exercise of its right of first offer, Buyer may commence with sale of the Assets
to any third party.  Upon exercise of its right of first offer hereunder, the
closing of the purchase of the Assets with respect to which such right has been
exercised shall take place within 30 days after Seller gives notice of such
exercise, which period of time shall be extended in order to comply with
applicable laws and regulations.  Upon exercise of such right of first offer,
Buyer and Seller shall be legally obligated to consummate the purchase
contemplated thereby and shall use their best efforts to secure any approvals
required in connection therewith.

 

6

--------------------------------------------------------------------------------


 

c.                                       This Section 13 shall survive the
Closing.

 

14.                                 Notice.

 

All written notices required to be given under this Agreement shall be deemed
given upon depositing such notice in the United States mail, registered or
certified, postage prepaid, or upon being faxed, and addressed as shown below,
or to another address designated by a party by previous written notice of a
change of address:

 

If to Seller:

 

B2C Partnership

Attn: Brian and Sheri Baalman

HC 1 Box 62

Menlo, KS. 67753

 

with a copy to:

 

 

 

 

If to Buyer:

 

Western Plains Trucking, LLC

Attn:  Steven McNinch

3022 County Road 18

Oakley, KS 67748

Fax:                           (785) 672-4494

 

with a copy to:

 

David Babiarz, Esq.

Dufford & Brown, P.C.

1700 Broadway, Suite 1700

Denver, CO  80290

Fax:                           303-832-3804

 

15.                                 Headings and Captions.

 

The headings throughout this Agreement are for convenience and reference only
and shall in no way be deemed to define, limit, or add to the meaning of any
provision of this Agreement.

 

7

--------------------------------------------------------------------------------


 

16.                                 Assignment.

 

This Agreement, and the rights and obligations contained herein, shall be
assignable by either party only upon the written consent of the other party
hereto, which shall not be unreasonably withheld.

 

17.                                 Survival of Warranties.  All
representations, warranties and covenants contained in this Agreement shall
survive and be enforceable following consummation of the transaction
contemplated in this Agreement.

 

18.                                 Time of Essence.

 

The parties acknowledge that time is of the essence in the performance of
obligations specified herein.

 

19.                                 Benefit.

 

This Agreement shall be binding upon and inure to the benefit of the successors,
heirs, legal representatives, and assigns of the parties hereto.

 

20.                                 Modification.

 

This Agreement constitutes the entire agreement between the parties and the
provisions hereof may be modified only by written instrument signed by the
parties.

 

21.                                 No Waiver.

 

No waiver, express or implied, of any breach hereunder shall be deemed a
continuing waiver or as a consent to any subsequent breach.

 

22.                                 Attorneys’ Fees.

 

If any party shall bring an action to enforce any provision of this Agreement,
the prevailing party shall be entitled to recover all costs of such action,
including reasonable attorneys’ fees.

 

23.                                 Applicable Law.

 

This Agreement is made, signed, and delivered in, and shall be construed
pursuant to, the laws of the State of Colorado.

 

24.                                 Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed a
duplicate original.  Faxed, e-mailed or otherwise electronically transmitted
signatures shall be effective for purposes of executing this Agreement; provided
that a party, at the other party’s request, will promptly re-execute this
Agreement in original form and deliver the same to such other party.

 

[signature page to follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

SELLER:

 

 

 

B2C PARTNERSHIP, a Kansas general partnership

 

 

 

 

By: BGB INC., a Kansas corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Baalman

 

 

 

Name:

Brian Baalman

 

 

 

Title:

President

 

 

 

 

 

By: SLB INC., a Kansas corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Sherri Baalman

 

 

 

Name:

Sherri Baalman

 

 

 

Title:

President

 

 

 

 

 

 

 

BUYER:

 

 

 

WESTERN PLAINS TRUCKING, LLC

 

a Colorado limited liability company

 

 

 

 

By:

/s/ Steven McNinch

 

Name:

Steven McNinch

 

Title:

Manager

 

9

--------------------------------------------------------------------------------